Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 16, 2021

                                      No. 04-21-00198-CV

                   IN THE INTEREST OF N.S., IV, D.L.S. CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01043
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        Appellant Mom’s brief was originally due to be filed with this court on June 21, 2021.
See TEX. R. APP. P. 38.6(a). After this court granted Mom’s first motion for extension of time to
file her brief, the brief was due on July 12, 2021. On the once-extended due date, Mom filed a
second motion for a ten-day extension of time to file her brief.
        Appellant Mom’s motion is GRANTED. Her brief is due on July 22, 2021. Any further
motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court